Citation Nr: 0621426	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-11 767	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected sinusitis, based upon the 
initial grant of service connection.  

5.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss, based upon the 
initial grant of service connection.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1958 to 
April 1961; from October 1961 to October 1964; and from July 
1974 to January 1978.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) for additional development and 
readjudication.  The issues then on appeal included 
entitlement to service connection for bilateral hearing loss, 
entitlement to service connection for a back disability, and 
entitlement to service connection for sinusitis.  In an 
October 2005, rating decision, service connection was granted 
for bilateral hearing loss, degenerative disc disease of the 
lumbar spine, and sinusitis.  Thus, these service connection 
issues are no longer on appeal.  As noted in the remand 
section below, however, the veteran has expressed timely 
disagreement with the disability ratings assigned to the 
service-connected bilateral hearing loss and service-
connected sinusitis, placing these matters in appellate 
status.  

Following the completion of the development requested in the 
June 2003 remand, a supplemental statement of the case was 
issued in November 2005 as to the issues of entitlement to 
service connection for a right knee disability, entitlement 
to service connection for a left knee disability, and 
entitlement to a disability evaluation in excess of 10 
percent for tinnitus.  The case is now ready for further 
appellate review.  

It is noted for the record that in February 2006, the Board 
notified the veteran that the Veterans Law Judge before whom 
the veteran had appeared for a June 2003 hearing was no 
longer employed by the Board.  The veteran was given the 
opportunity for an additional hearing before another Veterans 
Law Judge, but declined.  

Finally, in a statement submitted in December 2005, the 
veteran made a statement that must be construed as a claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 (West 2002) for a left knee disability.  
This claim appears to be based upon treatment received by the 
veteran at the Poplar Bluff, VA Medical Center (VAMC) between 
September and December 1984.  As noted in the remand section 
below, since this claim is inextricably intertwined with the 
veteran's other claims for service connection for his knees, 
it must be adjudicated simultaneously with those claims.  

The issues of entitlement to service connection for a right 
knee disability, entitlement to service connection for a left 
knee disability, entitlement to a disability evaluation in 
excess of 10 percent for service-connected sinusitis, and 
entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a right knee 
disability has been obtained, and VA has satisfied the duty 
to notify the appellant of the law and regulations applicable 
to that claim and the evidence necessary to substantiate it.

2.  The RO denied reopening a claim of entitlement to service 
connection for a right knee disability, when it issued an 
unappealed rating decision in July 1981.

3.  Evidence submitted since the July 1981 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a right knee disability.  

4.  On December 6, 2005, prior to the promulgation of a 
decision in the appeal of the denial of the claim of 
entitlement to a disability evaluation in excess of 10 
percent for tinnitus, the RO and the Board received 
notification from the appellant, through his authorized 
representative, that a withdrawal of this appeal is 
requested.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1981 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for a right knee disability, is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issue of entitlement to a disability 
evaluation in excess of 10 percent for tinnitus have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the veteran's case, the RO notified him of the 
requirements for the reopening of a previously denied claim 
of service connection, and obtained private and VA treatment 
records to assist in the development of his claim.  In view 
of the fact that this decision is a grant of the benefits 
sought on appeal, namely the request to reopen a previously 
denied claim, further notification and development pursuant 
to the VCAA is not required.  When this matter is addressed 
by the RO on a de novo basis, additional requirements of 
notice and development will be required.  

Further, given that the veteran has specifically requested 
the withdrawal of the issue of entitlement to a disability 
evaluation in excess of 10 percent for tinnitus, the question 
of whether that issue has been appropriately developed for 
appellate consideration is rendered moot.  

New & Material Evidence Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a right knee 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received 
to reopen this claim.  Therefore, that claim is reopened and 
the appellant is entitled to have that claim considered de 
novo.  The case is being remanded to the RO for said review.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied entitlement to service connection for .a right 
knee disability when it issued an unappealed rating decision 
in July 1981.  

The July 1981 RO decision, the last time the right knee 
service connection claim was finally disallowed on any basis, 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
July 1981 RO action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
to reopen was filed in September 1999.  

For the record, however, under 38 C.F.R. § 3.156(a), as 
amended, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two:  a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed right knee disability in light of the 
applicable law, the Board finds that he has submitted new and 
material evidence that is sufficient to reopen the claim.  

At the time of the July 1981 denial, the claims file included 
the appellant's service medical records that showed the 
complaints and treatment of a mass on the right knee, with 
the diagnosis of Baker's cyst in service.  The claims file 
also included pertinent post-service medical records that 
failed to reveal an abnormality of the right knee or the 
presence of a cyst.  The specified basis for the final 
disallowance of the appellant's claim of entitlement to 
service connection for a right knee disability was that while 
there was evidence of the treatment of the right knee in 
service, there was no evidence of any residuals at the time 
of discharge or at the time of the rating decision, nor was 
there evidence of any intervening problems.   

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in July 1981 includes pertinent 
private and VA medical records from 1981 to the present.  
Significantly, a January 2001 VA medical center outpatient 
consultation report describes a history of the veteran having 
experienced problems in both knees for many years, a magnetic 
resonance imaging (MRI) of the right knee reportedly showing 
degenerative arthritis, a diagnostic impression of 
degenerative arthritis of both knees with possible 
degenerated and torn medial menisci, and the recommendation 
of arthroscopic debridement of the right knee.  

This evidence received since the 1981 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has a current right 
knee disability that can be related by competent medical 
evidence to a disease or injury in service - and was not 
considered by the RO in its July 1981 decision.  Assuming its 
credibility, the evidence added to the record subsequent to 
the July 1981 unappealed denial provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.  

The item of evidence noted above is "new" and "material" 
as defined in the old version of 38 C.F.R. § 3.156(a), 
because it is pertinent to the claim and was not previously 
of record.  Essentially, it addresses the issue of whether 
the veteran currently has a right knee disability, one of the 
pertinent facts that formed the basis for the denial of the 
claim in 1981.  When assuming its credibility for purposes of 
determining its materiality, it provides information 
pertinent to the question of whether the veteran has a 
current right knee disability, an element that was not 
present in 1981.  

In summary, evidence received since the July 1981 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a right knee 
disability.  

The evidence received subsequent to the July 1981 RO decision 
and notification is new and material, and serves to reopen 
the appellant's claim of entitlement to service connection 
for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 3.304 (1996) (2005).

Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal of the denial of the claim of entitlement to a 
disability evaluation in excess of 10 percent for tinnitus 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of that claim and it is dismissed.


ORDER

There having been received the requisite new and material 
evidence to reopen a claim of entitlement to service 
connection for a right knee disability, the appeal is granted 
to this extent only.

The appeal of the denial of the claim of entitlement to a 
disability evaluation in excess of 10 percent for tinnitus is 
dismissed.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

Initially, the Board notes that despite considerable efforts 
on the part of the RO, all of the veteran's service medical 
records are not available for review.  The Board is aware 
that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

To that end, a brief summary of the evidence pertinent to the 
veteran's bilateral knee disabilities, as well as an outline 
of the veteran's contentions would be helpful to the 
understanding of the veteran's claims.  

Service medical records reveal that the veteran was treated 
for a Baker's cyst of the right knee in March 1975.  X-rays 
were said to reveal a soft tissue mass in the popliteal 
fossa.  Clinical evaluation of the lower extremities during 
periodic examination in February 1976, however, produced 
normal findings.  

Post-service VA treatment records from the Poplar Bluff VAMC 
document the periodic hospitalization and treatment of the 
veteran between September 1984 and December 1984 for left 
knee complaints of pain and instability.  In terms of 
history, it was noted that the veteran had a similar problem 
10 years prior.  The veteran was admitted for surgical 
intervention in October 1984; the operation proposed was the 
excision of a Baker's cyst of the left knee.  The post-
operative procedure was listed as "exploration of the left 
knee."  The post-operative diagnosis was "negative left 
knee - pseudo Baker's cyst."  Following the procedure, the 
veteran complained of and was treated for considerable 
swelling over the entire left leg.  

A December 1984 VA examination report noted the veteran had 
the same complaints of pain and instability in the left knee, 
but with additional complaints of numbness throughout the 
left lower leg.  The veteran was admitted to the orthopedic 
clinic with the impression of a "possible torn meniscus."  
Ligamental derangement of the left knee involving the 
collateral ligaments was also suspected.  Arthrogram in 
December 1984 showed a small Baker's cyst of the left knee.  
It was determined that no intervention was needed at that 
time.  The veteran was transferred back to Poplar Bluff VAMC.  

Danville VAMC outpatient treatment records dated in January 
2001, reveal that the veteran was seen for orthopedic 
consultation with reference to complaints of problems with 
both knees for many years.  It was noted that a Magnetic 
Resonance Imaging (MRI) of the right knee, done in November 
2000, was reported as showing degenerative changes in the 
menisci and overall degenerative arthritis in the knee.  
Following examination, the orthopedic consultant's impression 
was degenerative arthritis of both knees with possible 
degenerated and torn medial menisci.  The veteran was 
scheduled for arthroscopic debridement of the right knee for 
February 2001.  Neither the November 2000 MRI, nor the 
records of the arthroscopic surgery are contained in the 
claims file.   

In June 2005, at the direction of the RO, the veteran 
underwent VA orthopedic examination of the knees.  The 
examiner was requested to review the claims file and provide 
a medical opinion as to whether it was as likely as not that 
the veteran's current right knee disorder was related to the 
1975 in-service Baker's cyst of the right knee.  In the 
report of the examination, the examiner's impression was 
"bilateral knee pain."  The examiner noted that radiographs 
of the knees were unavailable, but hoped that they would be 
available at a later time.  He stated that without the aid of 
radiography, the veteran's knee condition was not a result of 
the Baker's cyst.  The orthopedic examiner explained that 
"typically Baker's cysts are a sign of possible degenerative 
joint disease but they can also be benign findings without 
any symptoms whatsoever and they are not the cause of the 
knee degeneration and in fact only rarely today would we even 
think of decompressing a Baker's cyst even if it were causing 
problems with the only exception being of neurovascular 
impingement."

Radiographic reports of x-rays of the bilateral knees, dated 
in June 2005, were associated with the claims file.  The 
impression was that no bony abnormality was identified.  

Based upon the foregoing evidence, the RO issued the November 
2005 supplemental statement of the case that continued the 
denial of the veteran's claims of entitlement to service 
connection for a left knee disability and for a right knee 
disability.  

In essence, the veteran contends that the Baker's cyst that 
was diagnosed in service in 1975 was the initial 
manifestation of his current right knee disorder.  He further 
alleges that he received improper care for a Baker's cyst of 
the left knee at the Poplar Bluff VAMC in 1984 that caused 
nerve damage of the left knee and leg resulting in his 
current disability.  In the alternative, the veteran argues 
that each of the knee disabilities aggravates the other knee 
disability, and that if VA compensation benefits can be 
awarded for one knee disability, then VA compensation 
benefits should also be established for the other knee 
disability on a secondary basis.  

As indicated above, the veteran's contentions with respect to 
the origin of his left knee disability as being the result of 
improper treatment at the Poplar Bluff VAMC in 1984 must be 
construed as a claim of entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for a left 
knee disability.  This claim is considered to be inextricably 
intertwined with the veteran's other claims for service 
connection for his knees, and as such, it must be adjudicated 
simultaneously with those claims.  

The evidence outlined above indicates that there is some 
discrepancy in the record as to the extent of the veteran's 
left and right knee disabilities.  The diagnoses over the 
years have been largely inconsistent.  For example, the 
January 2001 VA treatment report indicates the existence of 
degenerative arthritis of both knees, with the right knee 
having been diagnosed by MRI.  In the June 2005 x-ray study, 
however, degenerative arthritis was not found.  According to 
the conclusions reached in the June 2005 VA examination 
report, however, the presence or absence of degenerative 
arthritis in the right knee would be significant to the 
question of whether the in-service diagnosis of a right knee 
Baker's cyst was an early indication of the presence of 
degenerative arthritis in service.  Although the June 2005 x-
ray study of the knees produced normal findings, by his own 
admission, the VA examiner did not have that report 
available.  Just as importantly, the examiner did not have 
available the November 2000 MRI study that purportedly showed 
the presence of degenerative arthritis.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The Board finds that in light of the 
discrepancies in this case, and because of the complexity of 
the medical questions involved, additional orthopedic 
examination of the veteran's knees is warranted in order to 
determine whether the veteran's knee disabilities could be 
related to service or to a service-connected disability, or 
in the alternative, whether the veteran has additional left 
knee disability that is due to negligence or fault in the 
treatment that he received from VA in 1984.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for an appropriate 
examination that includes a full review of the evidence in 
the veteran's claims file is shown for the proper assessment 
of the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Secondly, as indicated above, in an October 2005 rating 
decision, inter alia, service connection was established for 
bilateral hearing loss and assigned a 0 percent disability 
rating effective from June 29, 1999; service connection was 
also established for sinusitis and evaluated as 10 percent 
disabling, effective from June 29, 1999.  In December 2005, 
the veteran expressed timely disagreement in writing with the 
disability evaluations assigned for bilateral hearing loss 
and for sinusitis.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the veteran has filed a notice of disagreement with the RO's 
assignment of initial disability evaluations for bilateral 
hearing loss and sinusitis.  He is thus entitled to an 
statement of the case as to those issues.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain all 
outstanding VA treatment reports at 
Danville VA Medical Center for the period 
from November 2000 through the present, 
to include a November 2000 MRI study of 
the right knee, and a February 2001 
arthroscopic surgery report, if 
available.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

If the VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2) 
(West 2002).

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the examination of the veteran by an 
orthopedic surgeon to determine the 
nature, extent, and etiology of any left 
and/or right knee disability found.

The claims file and a copy of this remand 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination review.  The examiner must 
annotate the report that the claims file 
was in fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions and 
provide the following opinions:
Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that right knee disability 
and/or left knee disability found on 
examination is related to service on 
any basis, including whether 
degenerative arthritis was present to 
a degree of at least 10 percent within 
one year of service discharge?  In 
numerical terms, "at least as likely 
as not" means a "50 percent 
probability or greater."  
Does the veteran has additional 
disability(ies) of the left knee as the 
result of VA treatment between September 
1984 and December 1984.  

If it is found that the veteran did in 
fact develop additional disability(ies) 
of the left knee which was/were caused by 
VA treatment, then an opinion must be 
expressed as to whether such additional 
disability(ies) was/were caused by:

Carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable.

If either only the left knee disability 
or the right knee disability is found to 
be associated with service or, in the 
case of the left knee disability with 
treatment received in 1984 at the VAMC, 
is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that the severity of the 
other knee disability not so found has 
been worsened to a measurable degree by 
the knee disability found to be so 
associated?  

If such worsening is found, the examiner, 
on a best efforts basis, should provide 
the degree of disability over and above 
the degree of disability that would exist 
without the aggravation caused by the 
other knee's disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for right knee 
disability, entitlement to service 
connection for a left knee disability, 
and entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. 
§ 1151 (West 2002) for a left knee 
disability.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal, 
including specifically the legal criteria 
set out in 38 U.S.C.A. § 1151.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

6.  The VBA AMC should issue a statement 
of the case to the veteran and his 
representative, addressing the issues of 
entitlement to a compensable disability 
evaluation for service-connected bilateral 
hearing loss, based upon the initial grant 
of service connection, and entitlement to 
a disability evaluation in excess of 10 
percent for service-connected sinusitis, 
based upon the initial grant of service 
connection.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2005).  

Then, only if an appeal as to either or 
both issues are timely perfected, the 
issues perfected should be returned to the 
Board for further appellate consideration, 
if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2005).




______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


